UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-1094


BELINDA SANTOS,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 1, 2013                     Decided:   July 11, 2013


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John T. Riely, Bethesda, Maryland, for Petitioner.      Stuart F.
Delery, Principal Deputy Assistant Attorney General, Richard M.
Evans, Assistant Director, Nancy E. Friedman, Senior Litigation
Counsel,   Office  of   Immigration  Litigation,   UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Belinda        Santos,       a       native    and        citizen       of     the

Philippines, petitions for review of an order of the Board of

Immigration    Appeals       (“Board”)       dismissing       her      appeal   from       the

immigration    judge’s       order       pretermitting          her    application        for

adjustment of status because she was statutorily ineligible for

such relief.    We deny the petition for review.

            Santos was admitted to the United States under a C-1

visa, as a crewman.              Under 8 U.S.C. § 1225(c) (2006), aliens

admitted as crewmen are not eligible for adjustment of status.

See also 8 C.F.R. § 1245.1(b)(2) (2013).                         Santos acknowledges

that she is statutorily barred from adjustment of status.                                  She

notes that nearly every other category of alien admitted to the

United States is eligible for adjustment of status to that of a

lawful    permanent    resident.             She    argues      that    this    statutory

distinction violates her right to equal protection because it

interferes with her fundamental right to marry.

            This     court       reviews     constitutional           claims    de       novo.

Viegas v.    Holder,       699    F.3d     798,    801    (4th    Cir.    2012).          The

Supreme Court has acknowledged that there is no subject over

which    Congress    has    more    power        than   the   admission        of    aliens.

Fiallo v. Bell, 430 U.S. 787, 792 (1977).                     The power to expel or

exclude     aliens    is     a     fundamental          power     exercised         by    the

Government’s “political departments largely immune from judicial

                                             2
control.”        Id.    (internal      quotation     marks       omitted).           “In   the

exercise of its broad power over naturalization and immigration,

Congress regularly makes rules that would be unacceptable if

applied   to     citizens.”        Mathews      v.   Diaz,       426    U.S.    67,    79-80

(1976).

            Congress’        decision          to    classify           alien         crewmen

differently      than    other    aliens       admitted     to    the    United       States

under other temporary visas has a rational basis.                         See Guinto v.

INS, 774 F.2d 991, 992 (9th Cir. 1985) (classifications among

aliens in immigration statutes are evaluated under the rational

basis test).       A classification not involving a suspect class is

upheld if there is “any reasonably conceivable state of facts

that could provide a rational basis for the classification.”

Orquera v.       Ashcroft,       357    F.3d    413,      425     (4th     Cir.       2003).

“Congress could rationally have determined that seamen pose a

special     immigration      problem       because     they       reach        our     shores

without   going        through    the    normal      visa    process.            Thus      the

rational basis for denying seamen discretionary relief is to

deter them from ‘jumping ship.’”               Guinto, 774 F.2d at 992.

            We    conclude       that    the    statutory         scheme       that    makes

Santos ineligible for adjustment of status does not violate her

right to equal protection or the right to marry.                           Accordingly,

we deny the petition for review.                We dispense with oral argument

because the facts and legal contentions are adequately presented

                                           3
in the materials before this court and argument would not aid

the decisional process.

                                              PETITION DENIED




                              4